DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 2019/0204840) in view of CHEN (US 2018/0370379) and further in view of EICHHORN (DE102019104971A1).
	Regarding claim 1, PARK discloses a method for charging a battery (¶ 0345: vehicle battery is charged) of a vehicle (100, Fig. 8) using a charging station (912a, Fig. 8; ¶ 0233-0234: server of a charging station; ¶ 0257: communication unit connected to server of the charging station; ¶ 0305, 0310, 0313, 0334), wherein the charging station comprises: 
 	an electric power source (a power source for the charging station is implied in order to charge the battery of the vehicle) and a data source (¶ 0305, 0310: first information is received from the charging station and therefore a data source is implied), 
 	wherein an output device which is configured for issuing acoustic signals is permanently installed in an interior (¶ 0063-0064, 0082, 0087, 0289-0290) of the vehicle (¶ 0059-0061: user interface includes an output unit; ¶ 0078-0079, 0088: output unit includes an audio output module), 
 	wherein a first connection for transferring electric power is provided between the power source of the charging station and the battery of the vehicle (¶ 0345), 
 	wherein a second connection for transferring data is provided between the data source of the charging station and the output device in the vehicle (¶ 0135, 0137, 0139-0140, 0256-0257), 
 	wherein the electric power is transferred via the first connection from the power source to the battery (¶ 0345), 
 	wherein data for acoustic signals is transferred via the second connection from the data source to the output device (¶ 0135, 0137, 0139-0140, 0256-0257), wherein the output device issues acoustic signals based on the data received (¶ 0059-0061, 0078-0079, 0088).
 	PARK fails to disclose the data is transferred synchronously with transfer of the electric power, and the data for acoustic signals comprises at least one of news reporting and movies.
 	CHEN discloses the data is transferred synchronously with transfer of the electric power (¶ 0006: delivering the content to the user via a content delivery system while charging the battery), and the data for acoustic signals comprises at least one of news reporting and movies (¶ 0021, 0033, 0034, 0068).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the synchronous transfer of data as recited in order to provide increased user convenience (CHEN, ¶ 0004).
 	PARK fails to disclose the acoustic data and/or signals further comprise information pertaining to errors occurring during charging.
 	EICHHORN discloses the acoustic data and/or signals further comprise information pertaining to errors occurring during charging (abstract, ¶ 0006). Although EICHHORN does not disclose an output device that is permanently installed in the interior of the vehicle, it is first noted that the instant specification discloses the acoustic signals may also be output by a portable device (see page 6), and thus this limitation lacks criticality and appears to be an obvious modification. Furthermore, PARK discloses an output device that is permanently installed and also discloses an output device that is a portable device (¶ 0321, 0322, 0353) as equivalent structures in the art for outputting the acoustic signals, and one of ordinary skill in the art would have found it obvious to provide the acoustic data and/or signals of EICHORN in the permanently installed output device of PARK. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the information pertaining to error occurring during charging in order to provide a charging error message more efficiently to a user of the vehicle (EICHHORN, ¶ 0003).
 	Regarding claim 2, PARK discloses the acoustic data and/or signals further comprise information on a charging process of the battery (¶ 0307).
 	Regarding claim 3, PARK discloses the output device comprises at least one speaker and/or at least one sound source, which is configured to convert and/or transform the data for the acoustic signals into the acoustic signals (¶ 0088).
 	Regarding claim 4, PARK discloses the data for the acoustic signals is transferred to the output device via a line as connection for the data and/or via at least one of radio, Bluetooth, WLAN, or Wi-Fi, or a mobile phone connection as connection for the data (¶ 0139-0140).
 	Regarding claim 5, PARK discloses the electric power is transferred to the battery via a line for electric power and/or by induction (¶ 0345).
	Regarding claim 7, PARK discloses data for visual signals is additionally transferred via the second connection from the data source to the output device (¶ 0010, 0326-0328).
 	Regarding claim 8, PARK discloses a system for charging a battery (¶ 0345: vehicle battery is charged) of a vehicle (¶ 0233-0234: server of a charging station; ¶ 0257: communication unit connected to server of the charging station; ¶ 0305, 0310, 0313, 0334), wherein the system comprises: 
 	a charging station (912a, Fig. 8; ¶ 0233-0234) and an output device (¶ 0059-0061: user interface includes an output unit; ¶ 0078-0079, 0088: output unit includes an audio output module), 
 	wherein the charging station comprises an electric power source (a power source for the charging station is implied in order to charge the battery of the vehicle) and a data source (¶ 0305, 0310: first information is received from the charging station and therefore a data source is implied), 
 	wherein the output device which is configured for issuing acoustic signals is permanently installed in an interior of the vehicle (¶ 0063-0064, 0082, 0087, 0289-0290), 
 	wherein a first connection for transferring electric power is provided between the power source of the charging station and the battery of the vehicle (¶ 0345), 
 	wherein a second connection for transferring data is provided between the data source of the charging station and the output device in the vehicle (¶ 0135, 0137, 0139-0140, 0256-0257), 
 	wherein the first connection is configured to transfer electric power from the power source to the battery (¶ 0345), and 
 	wherein the second connection is configured to transfer data for acoustic signals from the data source to the output device (¶ 0135, 0137, 0139-0140, 0256-0257), wherein the output device is configured to issue acoustic signals based on the data received (¶ 0059-0061, 0078-0079, 0088).
 	PARK fails to disclose the data is transferred synchronously with transfer of the electric power, and the data for acoustic signals comprises at least one of news reporting and movies.
 	CHEN discloses the data is transferred synchronously with transfer of the electric power (¶ 0006: delivering the content to the user via a content delivery system while charging the battery), and the data for acoustic signals comprises at least one of news reporting and movies (¶ 0021, 0033, 0034, 0068).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the synchronous transfer of data as recited in order to provide increased user convenience (CHEN, ¶ 0004).
 	PARK fails to disclose the acoustic data and/or signals further comprise information pertaining to errors occurring during charging.
 	EICHHORN discloses the acoustic data and/or signals further comprise information pertaining to errors occurring during charging (abstract, ¶ 0006). Although EICHHORN does not disclose an output device that is permanently installed in the interior of the vehicle, it is first noted that the instant specification discloses the acoustic signals may also be output by a portable device (see page 6), and thus this limitation lacks criticality and appears to be an obvious modification. Furthermore, PARK discloses an output device that is permanently installed and also discloses an output device that is a portable device (¶ 0321, 0322, 0353) as equivalent structures in the art for outputting the acoustic signals, and one of ordinary skill in the art would have found it obvious to provide the acoustic data and/or signals of EICHORN in the permanently installed output device of PARK. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the information pertaining to error occurring during charging in order to provide a charging error message more efficiently to a user of the vehicle (EICHHORN, ¶ 0003).
 	Regarding claim 9, PARK discloses the output device comprises at least one speaker and/or at least one sound source, which is configured to convert and/or transform the data for the acoustic signals into the acoustic signals (¶ 0088).
 	Regarding claim 10, PARK discloses the data for the acoustic signals is transferred to the output device via a line as connection for the data and/or via at least one or radio, Bluetooth, WLAN, or Wi-Fi, or a mobile phone connection as connection for the data (¶ 0139-0140).
 	Regarding claim 11, PARK discloses the data for the acoustic signals is transferred to the output device via a line as connection for the data and/or via at least one of radio, Bluetooth, WLAN, or Wi-Fi, or a mobile phone connection as connection for the data (¶ 0139-0140).
 	Regarding claim 12, PARK discloses the electric power is transferred to the battery via a line for electric power and/or by induction (¶ 0345).
 	Regarding claim 13, PARK discloses the electric power is transferred to the battery via a line for electric power and/or by induction (¶ 0345).
 	Regarding claim 14, PARK discloses the electric power is transferred to the battery via a line for electric power and/or by induction (¶ 0345).
 	Regarding claim 15, PARK discloses data for visual signals is additionally transferred via the second connection from the data source to the output device (¶ 0010, 0326-0328).
 	Regarding claim 16, PARK discloses data for visual signals is additionally transferred via the second connection from the data source to the output device (¶ 0010, 0326-0328).
 	Regarding claim 17, PARK discloses data for visual signals is additionally transferred via the second connection from the data source to the output device (¶ 0010, 0326-0328).
 	Regarding claim 18, PARK discloses data for visual signals is additionally transferred via the second connection from the data source to the output device (¶ 0010, 0326-0328).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of CHEN and EICHHORN as applied to claims 1-5 and 7-18 above, and further in view of FALK (DE102011078046; cited on IDS and English machine translation provided by Applicant).
	Regarding claim 6, PARK in view of CHEN and EICHHORN teaches the method as applied to claim 5 but fails to disclose a cable is used which includes the line for the data and the line for electric power. FALK discloses a cable is used which includes the line for the data and the line for electric power (¶ 0026). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the cable as recited in order to provide a connection which, e.g., compared to a wireless connection, is less likely to suffer from interference, is more difficult for unauthorized user to intercept data, and/or allows for faster data transmission. 
Response to Arguments
Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive. 
 	In response to arguments that secondary reference EICHHORN does not disclose a permanently installed output device, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, primary reference PARK discloses the use of a permanently installed output device or a portable output device as described. It would have been obvious to one of ordinary skill to include the acoustic data/signals of EICHHORN in the permanently installed output device of PARK as described in the rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        May 18, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 18, 2022